Citation Nr: 0314092	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-13 251	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right eye 
disorder, as secondary to medication received for treatment 
of the service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the RO which reopened and then denied the claim 
of service connection for optic atrophy of the right eye.

Irrespective of the RO's determination that the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a right eye disorder (optic atrophy), 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen such claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.  


FINDINGS OF FACT

1.  In a February 1952 decision, the Board denied the claim 
of service connection for a right eye disorder.  

2.  The February 1952 Board decision is final.

3.  The evidence received since the February 1952 Board 
decision includes evidence which is not cumulative or 
redundant of evidence previously considered, which bears 
directly and substantially upon the matter under 
consideration, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection.




CONCLUSION OF LAW

The veteran has submitted new and material evidence since the 
final Board decision in February 1952, and thus the claim of 
service connection for a right eye disorder is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claim for service 
connection for a right eye disorder was received in July 
1997, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do not 
apply for the purpose of determining whether the veteran in 
this case has submitted new and material evidence sufficient 
to reopen his claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's July 1997 request to reopen his claim of service 
connection for a right eye disorder.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
§ 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 1998 rating 
action, and were provided a Statement of the Case in February 
2000.  These documents provided notification of the 
information and medical evidence necessary to reopen the 
claim.

The Board notes that the veteran filed his request to reopen 
his claim in July 1997, and was provided with a September 
1997 letter which informed him and his representative of the 
evidence needed to support a reopening of his claim.  This 
letter also told the veteran of the evidence he was 
responsible for submitting.  Based on the foregoing, an 
adjudication of the appeal at this juncture poses no risk of 
prejudice to the veteran.  Bernard v. Brown 4 Vet. App. 384 
(1993).  This is so, especially in light of the favorable 
decision below.




II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right eye 
disorder 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

In a February 1952 decision, the Board denied the veteran's 
claim of service connection for right eye optic neuritis and 
retro-bulbar neuritis on a direct, as well as on a secondary 
basis.  The Board's decision is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the Board denied the veteran's claim of service 
connection for a right eye disorder in February 1952, it, in 
essence, found that the evidence of record did not reflect 
that the disease of the right optic nerves resulted from a 
service-connected disorder (dysentery/malaria) or was 
otherwise incurred during service.

Evidence submitted since the February 1952 Board decision 
includes an October 1997 VA examination report which states 
that the veteran was status post malaria infection while 
stationed in India with right eye visual loss secondary to 
medication given for malaria.  This evidence is new since at 
the time of the February 1952 Board decision, there was no 
medical evidence linking the veteran's right eye condition to 
his service-connected malaria.  The evidence is also 
material.  This evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for a right 
eye disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Service connection for the right eye disorder will be 
discussed in the remand section.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right eye disorder, the 
appeal to this extent is granted.


REMAND

The evidence of record herein was last reviewed by the RO in 
February 2000.  The file was sent to the Board in January 
2002.  In June 2002, the Board reviewed the evidence of 
record, determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of a December 2002 
VA examination, has been added to the file since the evidence 
was last reviewed by the RO.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

The Board observes that the veteran claims that his right eye 
disorder is related to treatment received for his service-
connected malaria.  The claims file reflects that close to 4 
years following his 1946 discharge from service, he was 
treated for a complaint of partial blindness of the right eye 
of two weeks duration.  He was diagnosed as having optic 
neuritis and retro-bulbar neuritis of the right eye.  In a 
January 1951 statement a Morris Young, M.D. stated that the 
veteran was under his care for retro-bulbar neuritis of the 
right eye and that the possibility of amoebiasis as a focus 
must strongly be considered.

There are conflicting opinions in the record as to whether 
the veteran's current right eye disorder is related to his 
service-connected malaria.  When examined in October 1997, 
the examiner stated that the veteran was status post malaria 
infection while stationed in India with right eye visual loss 
secondary to the medication given for malaria.  The examiner 
stated that the veteran would be referred for an ophthalmic 
examination.  Such examination was conducted in March 1998.  
The examiner diagnosed optic atrophy of the right eye.  The 
examiner stated that she discussed the case with Dr. Larry 
Frohman who was a neurophthalmologist.  She reported that Dr. 
Frohman stated that given the six year period between the 
veteran's treatment for malaria and his visual loss and given 
the unilateral presentation, it was his opinion that the 
optic atrophy was not related to the drug used to treat the 
veteran's malaria.  When examined in December 2002, the 
examiner stated that the veteran had a history of retro-
bulbar neuritis of the right eye in 1947 and was status post 
treatment with Atabrine for malaria.

The Board notes that the probative value of the opinions of 
record is minimal.  The opinions either lack a rationale for 
the opinion offer or were in part based on an inaccurate 
factual premise, especially with respect to when the 
examiners reported that the veteran developed an right eye 
disorder.  The record shows that he was first treated for 
right eye optic neuritis and retro-bulbar neuritis in 
November 1950.  In light of the foregoing, the veteran should 
be scheduled for an ophthalmology examination to include an 
opinion which is based on the veteran's complete medical 
records.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for a 
VA ophthalmology examination for the 
purpose of determining the nature and 
etiology of his current right eye 
disorder(s).  In this regard, the 
examiner should list all disorders of the 
right eye.  Based on examination 
findings, historical records (including 
service medical and the January 1951 
medical statements), as well as medical 
principles, the physician should give a 
medical opinion, with full rationale, 
with respect to the following:  Does the 
veteran currently have a right eye 
disorder which is related to medication 
treatment for his service-connected 
malaria?

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2002).  Such supplemental 
statement of the case must discuss all 
evidence subsequent to the February 2000 
statement of the case.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



